Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed April 13, 2020.  Claims 1, 4, 8, 11-13, 15 and 17 are amended and claims 2-3, 5-7, 9-10, 14, 16 and 18-20 are left as previously presented.  Claims 1-20 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant's arguments filed on December 7, 2020 concerning the previous rejections of claims 1-20 under 35 USC 103 are moot in view of the amended rejection below. 

Claim Objections
Claims 6, 13 and 19 objected to because of the following informalities:  the claim recites “wherein corresponding vehicle reservation expires after the time period elapses when the current location is not suitable for passenger pickup.” It is previously determined that the location is not suitable for the passenger pickup in claims 1, 8 and 15. The claims should not recite a condition that is already met.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. referred herein as Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Chen et al. referred herein as Chen (U.S. .

As to claims 1, 8 and 15, Baek teaches a method for vehicle reservation via an electronic device, the method comprising:
1) presenting content items in an interface of the display after a user opens a hailing and reservation program at the electronic device; (fig. 5, para. 62: “The mobile communication terminal 10 may perform a call taxi service process by accessing a call taxi service webpage of the call taxi service server 100 or by accessing the call taxi service server 100 through a call taxi service application installed in the mobile communication terminal 10” and fig. 4B show that the user is able to tap on item 415b to call a taxi (i.e. hailing))
2) communicating with a service facility and obtaining location information about the electronic device corresponding to a current location of the electronic data obtained by the electronic device or via a service (para. 79: “Information input to request for a call taxi may selectively change, and the call taxi service server 100 may automatically recognize the input information and generate the call request information. For example, the departure point information may be automatically recognized through the location information of the mobile communication terminal 10”)
3) presenting an interactive element “element 415b of fig. 4” for vehicle hailing in the interface, (para. 91: “When the user inputs or checks request information and selects a request icon 421 through the call taxi request screen 420, the call taxi 
allowing a service facility to determine a pickup place (para. 99: “The call taxi control server interworking unit 130 of the call taxi service server 100 receives the dispatch response from the call taxi control server 300 and generates the dispatch information based on the dispatch response, and the call taxi request processor 110 of the call taxi service server 100 provides the dispatch information to the mobile communication terminal 10 of the user. Referring to the dispatch information provided through the screen of FIG. 7, a dispatch information screen 450 provides departure point information according to a call taxi request”)
4) receiving destination information after the user submits the destination information via the interface; (para 91: “When the user inputs or checks request 
5) sending a service facility a request message for vehicle hailing in response to activation of the interactive element by the user; (para 61 and 91)
Baek do not teach:
7) after the service facility determines that the current location is not suitable for passenger pickup, informing the user about a pickup location that is away from the current location and informing the user of a time period for the user to arrive at the pickup location
However, Chen teaches:
7) after the service facility determines that the current location is not suitable for passenger pickup, informing the user about a pickup location that is away from the current location (para. 37: the apparatus 25 may include means, such as the processor 20, the user interface 22, the communication interface 24 or the like, for receiving an arrival indication, e.g., from the vehicle, wherein the arrival indication indicates the vehicle has arrived for the pickup. In this regard, an indication that the vehicle has arrived for the pickup may not necessarily mean that the vehicle has arrived in the precise pickup location. In some examples, the vehicle may be in close proximity to the pickup location, but it may be impossible, impractical or otherwise difficult for the vehicle to get any closer to the pickup location. For example, the pickup location may be in a forbidden zone or 
It would have been obvious to one having skill in the art at the effective filling date of the invention to arrange a pick up place away from the user’s location if the location is inaccessible to the vehicle in in Baek as taught by Chen. Motivation to do so comes from the teachings of Chen that doing so would assist the user in identifying the vehicle and improve the safety of ride systems (para. 55). 
Baek and Chen do not teach:
informing the user of a time period for the user to arrive at the pickup location
However, Rast teaches:
informing the user of a time period for the user to arrive at the pickup location (para 146 “Once the place and time are determined, an estimated fare is calculated at block 102. Optionally the customer can now elect how much time the taxi should wait for them should they be late.” para 147 “It should be appreciated the spoken contract and the associated response from the customer are preferably stored in memory at the dispatcher, should any later problems 
It would have been obvious to one having skill in the art at the effective filling date of the invention to inform users of pick-up time in Baek in view of Chen as taught by Rast. Motivation to do so comes from the knowledge well known in the art that doing so would prevent users/taxis to be late for transportation services. 
As to claim 6, 13 and 19, Baek in view of Chen, further in view of Rast teach all the limitations of claims 1, 8 and 15 as discussed above. 
Baek and Chen do not teach:
wherein corresponding vehicle reservation expires after the time period elapses when the current location is not suitable for passenger pickup.
However, Rast teaches:
wherein corresponding vehicle reservation expires after the time period elapses when the current location is not suitable for passenger pickup. (para 146 “Once 
It would have been obvious to one having skill in the art at the effective filling date of the invention to inform users of pick-up time in Baek in view of Chen as taught by Rast. Motivation to do so comes from the knowledge well known in the art that doing so would prevent users/taxis to be late for transportation services.
As to claims 4 and 11, Baek in view of Chen, further in view of Rast teach all the limitations of claims 1 and 8 as discussed above. 
Baek further teaches:
sending to the service facility the request message for vehicle hailing in response to activation of the interactive element when the destination information is not inputted by the user (para 91: “When the user inputs or checks request information and selects a request icon 421 through the call taxi request screen 420, the call taxi request processor 110 of the call taxi service server 100 
As to claim 17, Baek in view of Chen, further in view of Rast teach all the limitations of claim 15 as discussed above. 
Baek further teaches:
sending destination information to the service facility after the user inputs the destination information through the hailing and reservation program (para 33 and 72)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. referred herein as Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Chen et al. referred herein as Chen (U.S. Patent Application Publication No. 2019/0186930), further in view of Rast (U.S. Patent Application Publication No. 2004/0260470), further in view of Millspaugh et al. referred herein as Millspaugh (U.S. Patent Application Publication No. 2014/0039784)

As to claims 2 and 9, Baek in view of Chen, further in view of Rast teach all the limitations of claims 1 and 8 as discussed above.
Baek and Chen do not teach:
presenting a first message in the interface, the first message stating a one-action vehicle-hailinq process
However, Millspaugh teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to use a one action vehicle-hailing process, i.e. option without submitting a pickup or destination in Baek in view of Chen as taught by Millspaugh. Motivation to do so comes from the teachings of Millspaugh would simplify the taxi reservation process in areas with high density and would allow taxis to identify passengers needing a taxi even if the passenger is not in the field of view of the taxi driver (Millspaugh para. 8) and would therefore make the method of hailing/requesting a taxi easier and more efficient.  

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. referred herein as Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Chen et al. referred herein as Chen (U.S. Patent Application Publication No. 2019/0186930), further in view of Rast (U.S. Patent Application Publication No. 2004/0260470), further in view of Konig et al. referred herein as Konig (U.S. Patent Application Publication No. 2015/0339923).

As to claims 5, 12 and 18, Baek in view of Chen, further in view of Rast teach all the limitations of claim 1, 11 and 15 as discussed above. 
Baek and Chen do not teach:
wherein the sending step is performed after a voice command for vehicle hailing is received via voice recognition 
However, Konig teaches:
wherein the sending step is performed after a voice command for vehicle hailing is received via voice recognition  (para 130 and 142, show that the system includes a voice recognition in order to end commands)
It would have been obvious to one having skill in the art at the effective filling date of the invention to use voice commands in Baek in view of Chen as taught by Konig. Motivation to do so comes from the knowledge well known in the art that using voice commands vs. typing the request makes it easier and faster for the user to send a request and would therefore make the method more user friendly. 

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. referred herein as Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Chen et al. referred herein as Chen (U.S. Patent Application Publication No. 2019/0186930), further in view of Rast (U.S. Patent Application Publication No. 2004/0260470), further in view of Felt et al. referred herein as Felt (U.S. Patent Application Publication No. 2011/0099040).

As to claims 3, 10 and 16, Baek in view of Chen, further in view of Rast teach all the limitations of claims 1, 8 and 15 as discussed above.
Baek and Chen do not teach:
presenting cost information to the user
However, Felt teaches:
presenting cost information to the user (fig. 7F and para 91)
It would have been obvious to one having skill in the art at the effective filling date of the invention to present the user with a cost for a taxi in Baek in view of Chen as taught by Felt. Motivation to do so comes from the knowledge well known in the art that presenting the user with cost for a taxi would make the system user friendly. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. referred herein as Baek (U.S. Patent Application Publication No. 2016/0267618) in view of Chen et al. referred herein as Chen (U.S. Patent Application Publication No. 2019/0186930), further in view of Rast (U.S. Patent Application Publication No. 2004/0260470), further in view of Chadwick et al. referred herein as Chadwick (U.S. Patent Application Publication No. 2015/0081362).

As to claims 7, 14 and 20, Baek in view of Chen, further in view of Rast teach all the limitations of claims 1, 8 and 15 as discussed above. 
Baek, Chen and Rast do not teach:
wherein the time period is calculated based on the current location and the pickup location when the current location is not suitable for passenger pickup

wherein the time period is calculated based on the current location and the pickup location when the current location is not suitable for passenger pickup (para 36 “At 1402, a current location of a registered user who has requested pick-up by a registered taxi cab may be monitored. For example, the current location may be requested from a user device of the user by a distributive taxi dispatching server, or may be regularly or occasionally provided to distributive taxi dispatching server by the user device. The location information may include, for example, GPS coordinates, or other coordinates or types of location information. At 1404, an estimated time of arrival of the user at a designated pick-up location may be determined based on a requested pick-up time of a scheduled taxi cab and the current location of the user. The distributive taxi dispatching server may also determine a difference between the estimated time of arrival of the user and the requested pick-up time that may indicate that the user will be late to arrive at the pick-up location. At 1406, if the difference between the estimated time of arrival and the requested pick-up time is greater than a given lateness threshold, a new pick-up time may be scheduled. For example, in this case, the distributive taxi dispatching server may alert the taxi cab service and/or taxi cab driver of a new estimated time of arrival of the passenger, or may reschedule the selected taxi (or another taxi) altogether.”).
It would have been obvious to one having skill in the art at the effective filling date of the invention to allow the user time to reach the pickup location in Baek in view of Chen, further in view of Rast as taught by Chadwick. Motivation to do so comes from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/           Examiner, Art Unit 3628